DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. Regarding arguments on page 6 of the Remarks, Examiner notes that a person of ordinary skill in the art would recognize a need to cache a signal when the offline speech engine is unable to connect to the internet. Then, when the offline speech engine is able to connect to the internet at a later point, it would be able to send the cached sound signal to the online speech awaking engine. For example, if the offline speech engine is part of a user’s cell phone, and the user is travelling in a tunnel where there is no internet connection when a speech signal is received, the speech signal could be cached and then sent to the online speech awaking engine once internet connection is reestablished. Therefore, the claims do not comply with the written description requirement.
Regarding arguments on pages 7-8 of the Remarks, Examiner notes that Salvador does not teach “specifically not caching this portion of the sound signal” as Applicant asserts. Rather, Salvador teaches buffering the audio input before and after the wake word. While Examiner agrees that it is unclear in this section whether the wake word is included in the sound signal that is sent to the cloud services, this is taught more clearly elsewhere in Salvador. For example, Fig. 2 element 216 of Salvador, and col. 7 .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added amendments to the independent claims contain new matter that is not found in the disclosure. In particular, the caching of the sound signal by the offline speech awaking engine when the offline speech 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahan (US 2016/0055847), in view of Premont et al. (US 2019/0073999 A1), hereinafter referred to as Premont, and further in view of Salvador et al. (US 9,275,637 B1), hereinafter referred to as Salvador.

Regarding claim 1, Dahan teaches:
A far-field speech awaking method, comprising:
when an awaking word is detected in the sound signal by the offline speech awaking engine, sending the cached sound signal to an online speech awaking engine by the offline speech awaking engine (para [0022], where an audio signal possibly containing a wakeup word is sent to a first device, 
receiving, by the offline speech awaking engine, confirmation information sent from the online speech awaking engine, wherein the confirmation information is sent after the online speech awaking engine identifies the awaking word in the sound signal (para [0022], where the first device identifies the wake word and transmits the accepted detection directive back to the second device); and  
Dahan does not teach:
under a far-field speech awaking state, detecting a sound signal obtained by a microphone array by an offline speech awaking engine;
caching the sound signal by the offline speech awaking engine when the offline speech awaking engine is able to connect to Internet to produce a cached sound signal;
starting, by the offline speech awaking engine, a speech assistant to perform speech recognition.
Premont teaches:
under a far-field speech awaking state, detecting a sound signal obtained by a microphone array by an offline speech awaking engine (para [0019], where a microphone array is used to capture acoustic information);
starting, by the offline speech awaking engine, a speech assistant to perform speech recognition (para [0040], [0061-62], where the ASR is activated when the wake word is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan by using the microphone array of Premont (Premont para [0019]) to receive the sound signal of Dahan (Dahan para [0033]) in order to determine 
Salvador teaches:
caching the sound signal by the offline speech awaking engine when the offline speech awaking engine is able to connect to Internet to produce a cached sound signal (col. 8 lines 17-45, where the offline system buffers the audio input before and after the wake word, for subsequent sending to the server for speech recognition);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan in view of Premont by using the buffering of Salvador (Salvador col. 8 lines 17-45) on the input of Dahan in view of Premont (Premont para [0019]), to allow for variations and record the audio input both before and after the wake word (Salvador col. 8 lines 17-45).

Regarding claim 2, Dahan in view of Premont and Salvador teaches:
The method according to claim 1, after sending the cached sound signal to the online speech awaking engine, further comprising: 
receiving error information sent from the online speech awaking engine, wherein the error information is sent after the online speech awaking engine fails to identify the awaking word in the sound signal (Dahan para [0040], where if the wakeup phrase is not found, a "go-back-to-sleep" directive is issued, interpreted as the error information); 
returning to perform detecting the sound signal obtained by the microphone array (Dahan para [0040], where the "go-back-to-sleep" directive is received).  

Regarding claim 3, Dahan in view of Premont and Salvador teaches:

performing echo cancellation and denoising processing on a sound signal picked up by the microphone array to obtain a processed sound signal (Premont Fig. 1 element 112, para [0029], where echo cancellation and denoising are performed); and
detecting the processed sound signal (Premont Fig. 1 element 116, para [0032], where speech recognition is performed to detect the wakeup word).  

Regarding claim 4, Dahan teaches:
A far-field speech awaking device, comprising: 
one or more processors (Fig. 4 element 472, para [0050], where a processor is used),  
a memory (Fig. 4 element 464, para [0050], where memory is used), 
one or more software modules, stored in the memory, executable by the one or more processors (Fig. 4, para [0051], where the processor executes instructions from the memory), and comprising:
a sending module, configured to send the cached sound signal to an online speech awaking engine when the detection module detects an awaking word in the sound signal by the offline speech awaking engine (para [0022], where an audio signal possibly containing a wakeup word is sent to a first device, which is a server as in para [0018-20]), wherein the online speech awaking engine comprises an acoustic model with better performance than the offline speech awaking engine (para [0020], where the server runs more sophisticated acoustic models to reduce the dales-detection rate relative to the embedded system); 
a receiving module, configured to receive confirmation information sent from the online speech awaking engine by the offline speech awaking engine, wherein the confirmation information is sent after 
Dahan does not teach:
a detection module, configured to, under a far-field speech awaking state, detect a sound signal obtained by a microphone array by an offline speech awaking engine, and cache the sound signal by the offline speech awaking engine when the offline speech awaking engine is able to connect to Internet to produce a cached sound signal;  
a starting module, configured to start a speech assistant to perform speech recognition by the offline speech awaking engine.  
Premont teaches:
a detection module, configured to, under a far-field speech awaking state, detect a sound signal obtained by a microphone array by an offline speech awaking engine (para [0019], where a microphone array is used to capture acoustic information);  
a starting module, configured to start a speech assistant to perform speech recognition by the offline speech awaking engine (para [0040], [0061-62], where the ASR is activated when the wake word is detected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan by using the microphone array of Premont (Premont para [0019]) to receive the sound signal of Dahan (Dahan para [0033]) in order to determine what acoustic zone a signal is received from, to perform post processing operations such as echo cancellation and denoising (Premont para [0019], [0029]).
Salvador teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan in view of Premont by using the buffering of Salvador (Salvador col. 8 lines 17-45) on the input of Dahan in view of Premont (Premont para [0019]), to allow for variations and record the audio input both before and after the wake word (Salvador col. 8 lines 17-45).

Regarding claim 5, Dahan in view of Premont and Salvador teaches:
The device according to claim 4, wherein, 
the receiving module is further configured to receive error information sent from the online speech awaking engine after the sending module sends the cached sound signal to the online speech awaking engine, wherein the error information is sent after the online speech awaking engine fails to identify the awaking word in the sound signal (Dahan para [0040], where if the wakeup phrase is not found, a "go-back-to-sleep" directive is issued, interpreted as the error information).  

Regarding claim 6, Dahan in view of Premont and Salvador teaches:
The device according to claim 4, wherein the detection module is configured to perform echo cancellation and denoising processing on a sound signal picked up by the microphone array to obtain a processed sound signal, and to detect the processed sound signal (Premont Fig. 1 element 112, para [0029], where echo cancellation and denoising are performed, and Fig. 1 element 116, para [0032], where speech recognition is performed to detect the wakeup word).  

Regarding claim 7, Dahan teaches:
A non-transitory computer readable storage medium, having computer programs thereon, wherein the computer programs are configured to implement a far-field speech awaking method when executed by a processor (Fig. 4, para [0053], where a computer readable medium is used), the method comprises:
when an awaking word is detected in the sound signal, sending the cached sound signal to an online speech awaking engine by the offline speech awaking engine (para [0022], where an audio signal possibly containing a wakeup word is sent to a first device, which is a server as in para [0018-20]);  
receiving, by the offline speech awaking engine, confirmation information sent from the online speech awaking engine, wherein the confirmation information is sent after the online speech awaking engine identifies the awaking word in the sound signal (para [0022], where the first device identifies the wake word and transmits the accepted detection directive back to the second device), wherein the online speech awaking engine comprises an acoustic model with better performance than the offline speech awaking engine (para [0020], where the server runs more sophisticated acoustic models to reduce the dales-detection rate relative to the embedded system); and
Dahan does not teach:
under a far-field speech awaking state, detecting a sound signal obtained by a microphone array by an offline speech awaking engine;
caching the sound signal by the offline speech awaking engine when the offline speech awaking engine is able to connect to Internet to produce a cached sound signal; 
starting, by the offline speech awaking engine, a speech assistant to perform speech recognition.
Premont teaches:

starting, by the offline speech awaking engine, a speech assistant to perform speech recognition (para [0040], [0061-62], where the ASR is activated when the wake word is detected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan by using the microphone array of Premont (Premont para [0019]) to receive the sound signal of Dahan (Dahan para [0033]) in order to determine what acoustic zone a signal is received from, to perform post processing operations such as echo cancellation and denoising (Premont para [0019], [0029]).
Salvador teaches:
caching the sound signal by the offline speech awaking engine when the offline speech awaking engine is able to connect to Internet to produce a cached sound signal (col. 8 lines 17-45, where the offline system buffers the audio input before and after the wake word, for subsequent sending to the server for speech recognition);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan in view of Premont by using the buffering of Salvador (Salvador col. 8 lines 17-45) on the input of Dahan in view of Premont (Premont para [0019]), to allow for variations and record the audio input both before and after the wake word (Salvador col. 8 lines 17-45).

Regarding claim 8, Dahan in view of Premont and Salvador teaches:
The storage medium according to claim 7, after sending the cached sound signal to the online speech awaking engine, the method further comprising: 

returning to perform detecting the sound signal obtained by the microphone array (Dahan para [0040], where the "go-back-to-sleep" directive is received).  

Regarding claim 9, Dahan in view of Premont and Salvador teaches:
The storage medium according to claim 7, wherein detecting the sound signal obtained by the microphone array comprises: 
performing echo cancellation and denoising processing on a sound signal picked up by the microphone array to obtain a processed sound signal (Premont Fig. 1 element 112, para [0029], where echo cancellation and denoising are performed); and
detecting the processed sound signal (Premont Fig. 1 element 116, para [0032], where speech recognition is performed to detect the wakeup word).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,798,995 B1 col. 4 lines 4-19, where a rolling buffer or data cache can capture voice data immediately prior to a trigger word; US 2018/0330727 A1 Abstract, para [0067], where the audio input including wake words are stored in buffers; US 10,325,598 B2 Claim 15, where the buffer contains audio input, including potential wakewords.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658